OFFICE     OF THE     ATTORNEY     GENERAL        OF TEXAS
                                      AUSTIN




Eon. I. Predroki
countyAuditor
t3olre8tonQouat~
Qllv*rton, 9bx8#

Doar Sir:



                  V* lra .in   rooolpt
qwrtily tho OQlnion              or   tuo
slattar.      k     quota iram JOor

                                                              mad0  prothion
                                                              ruotura    to ba




                        rphbia               the autJm&ty
                                      l# nquo8tr4 08     to
           02th 0
                a a a lw’b n0wdomt             to o nta into
                                                        rior lontnst
           tho ooonrtruotlon
                          oi bPildin(lr
                                     for t&o purpoaothat,tlm.
           ~to~yire6    on the eppllioation
                                         that,m.r.8uMltpU.
                 .                                     .1
                                                                  460
Hon.   I. Prodaoki,     )ogO   t

                                   _--




             Alao,    in rouxlattorlupplmmontlly
                                              th0 lnformatloa
lb o to@ ita n,
             yo u
                mta to t
             *Thelam&thatthe County sow OWA~lt Aroadlr
       and oa wbimh ltruotmrom are to ba built,
                                             ia i~tando(.
       at thlrtlmo to be
       la the Oouat~ Pmrk
       total oaoaat oi #31,210*00.
       tOA& to i88Uo boa.hrth0 W8rrantD fu the80 build-
       &ga. A tax 1.v o? .0&llollaato6   4urln#tho bmr
       god04 of 19&b- i949,18 now in thla fund, ,-!-
            Who&i thr SlrrtQountf Parkwas latabllahodat
       Laa@lo citr, 8A 818diOA 888 bad 8ad the aaie,
       llomormtOOurtwar luthorludt0 larfth0 .OS#OA tho
       JlOQ.00raluatloa
                      prod&o6 ior in thoC?ptr Pqklar.
            "Am tho amount ruthorlrod   to ba lXpOAdOb by tho
       v& ProaootloA ward ln rtipulatoa     to be ~~,ooo.00,
       to the bOXt Of 4 kaOUlO~0, it 18 not btOAaOd t0
       oxpoad aon thrn the firmt amountaeattloaod,dlah lm
       AOU la mtr to d,in th a CountyPark P a n& ”


        Am uo uatlumtm;d  the lStwtlo n,
                                      tho lm of #3:,250.00,
roproroM.agrotonuem 4ultod SroaNor08 lotlodfor oouattpork
gurpoaoa, was rllwato~ io tho 1949 rouatr buQot    for tho purpom
oi maklq tapmtoaonto   lntho rePott puk looatod hoar    Aroabia  ln
@mltomtorr @ountr. The Oomlmxloaoro* Oourt..tr  ooatomplatiagiIn
lonmtmotloa oi l ltook potilloa, mhodm, Ho., Sa #id park, raid
ltr ua tur  too bo
                m U8.dfor the purpoaror4l layGIg oett10,uld
llthoagkthe lfmr?rodu8tloa Bow4 hoe la8hor7 ,806ral6omrtrt#8tlon
lt a ler t,o~5,000.00,
                f        tho oaountuhlihthoCamlawloaorLI'       aourt
                      ladla#for thlrpurpeao,wllnot~uooo~~~1,2~0.00.
                      I Wethor tho Oomimolon~rr~   Ooart lr authorho& to
                        8antloaod Bark fonda to lOMtruot a atook patilloa,
 xhoba, oto., in 8014aounttpark tar tho purpeeoab l
                                                  xhibitily or
 6iAplrfia@ lattla.
              &tlol* 6078,funon~m &aWatai.Oltlltttatatoa,        in
                                                                                       461
                                   __-
    Hon. I.      Pradarklr   pm&a3        i




    psrt,pi@vldamt
                  *Eooh Qozdmaloaara Oourt ir luth o r lxtoo dlotr
           and oolloot    a tax aot to lxaord fit8 ( 5)lontm on
           aaoh 0~0 .&an*od do~larm lmmomamd trluatloa of thr
           oottntt   for tho pproh488 4nd Miprovosont 'ot land, ior
           am0 a8 aoantf parka.     fforoeh tax ahall ba lotlad
           and roll~otrd rub11tho propoaltlon       18 lubrittod to
           4~6 ‘ratii$ad   bl th0 prOpOrty UXpmYiI%& tOtOS?#.   OS tho
           oonaty at l 6anoral mr rpoalal llo4tl~ omllodior
           thot purpoaa,    protldrd,  l two-thldm    maJorltrof tho
           protier     tarpaylry totum oi muoh maat, at ma olro-
           tiOA h or a r02- lwh prporo    lhrll dot0 nlf no in tator
           of meldtax. X.f maidlourt 6481r48 to lmtablimiCtw
           er aoro    of ouoh oou.n+t parka, thof ahmU la6atr:thu
           in ddely lrprrato4 portion8oi...thaoountf. Smld.oawt
           4hrU    hire fullpauar omd oontrol      otot lny rsb lll
           muoh parka 4~fl MV lotf ia& OOllOOt       on rsinual tax
           lkU~lolant lm theirju&mant to properlf aalntaialu4Ji
              ukm lnd,buildlrd qonatruot pmtillona lrd muahother
           iiulldlngm
                    ma  theyamy do* naooamuy,lmt o a tlnA opon
           drltoua~m on6 umlkm,pxtothm mmmoor lw put thgo-
           ot, mot out trmoa and mhrabbar , oarmtruot 41Sohaq,.i
           or l&am, on6 uko   luo hOtha L    ovameat am thay'rry
           doeaproper. 8uah parka. ahall roamln opoa.tar tho
           froo we of the publlaudar ruoh.vmmronmblo’rulmmcad
           ralpSatloar ma mm14 oourt rt.prdr%bq.     . .’.I
                     Hindu iho’rbaro     ivoted   protialonr,    ramiroloaorr’oourta
    8~0 empoqorod  to loty +ib 'annultax lrriPlojant ti tholr da&oat
    to propulj  mnlmtala'oouatf   pa&m mad build lnd aonmtrtrot
    lonmand rwh othu.baildln&a      ,*hloh.thry uy 400~ aoaomau
    ta rlonmldarlng
          ,           all of the provl~loam ot the
    it lx oar o~lnioci thot lt,rrm oont
    that   tho     pu?po#or mad   0108 Of thv
    bulldllym ra'thar sal door 8aoommu .W                         bo lonmlrtrnt
                                                                              rith
    tho purpor4a on6 umom of-o lpsbl.$o p&P-                le   meldtm ia ordl-
    a r r lly
           loaop804an4 bndurtook
               In th8 0888 or 8odorn te Olt of &ui?.le, 95 8. V.
    47) &2 Tax.Oit.4pp. 115,tb.aourt,ty ny of 4lmoumalngtho
    ordnar)’ and lokoptrd meettin o? W    @park*, rl4t
;
                                                                           462
EOA. I.      Fw4rak1,            p468   b__-.. . *




               "IA thir 4ountry thg uor6 ‘PUk’ alttm u9on
          4 blook  0s i4Ad rrprrraAta6    upon a m49 or plan OS
          a oltyor tom     18 am 4lgnlXioant    of a drdloatloa
          to the ubllo am the uor4 *6traot' writton OA muoh
          plma. 8h a p*pulu 4n& natural ararda~of tho taxm
          *hen 80 tan4    a a plaoo lo t apart   for Ua mnJoymont,
          lowfort, a,udroaraatlon of the lmbmbitantm       of the
          ait  u tam     la tiioh.it   18 iO06t06, ma the rig-
          mli5lanao ir auoqol*oool. . ."
                  III     tho of rCm *. 8Ji4ppard Tax: Clv.~‘A99.
                                8488                                      1.57
S.   1.    (2d)         682 (error
                              raf,~mod) thhr Ooort in dlmoumsiAg tho
ordlau~           al~ltlortlon of th tumaparka,      88ldt :
                ”     .4a und i~a0dOralab nmoattlm08 in
          Amaria; ihi term 'park' tiruallv ml Sir8 an opoa
          or lnolond traot oi land mot apart    iortho rooroe-
          tloa 4~6 lnjomant oi the ybllr~ 6ra *la the uoaual
          looaptmoo oi the team, a publlo puk la ~14 to k
          8 traot of hA6, great or *mall,    aaaiaetra lnd maln-
          t8iAOdfor thr parpbmor of pla~murm,     uorolmo,aaumo-
          mat, or ornmmorct l plaao to uhlohthe pubrimot
          large aar roxort t0 fez romat%oA, alr, -6 11&t.*
          rig&a t. .Oltr  of ?mrtVorSh,Tax.div. Ap
          8.V.4 6U,4 7 0,
                        lfNrmo4 Tax. Qom.APR.,
          761."                                                -.-




 thma lAOldeAtOllf,fu                    the p-i0    of p r o ttdinu
                                                                 lmumomoat, mom-
 t1oA u onj0~.at,
                                                                                   463
         s.OA. I. ?FOd4Oki, pOg0 id----.
                                       .,                                          >
     :




                     Al40, we lr llyour attention            to &tie10    23726,
;.       Y. A. c.   s.,   whI4h, in part,        protldrmt
                             1. All oeuntloa
                      *so0t1on                          in the 8tato     ratl~
              br lta through  thrlrrampootllo   QWmaloae?m*
              Court8 aal protide fo r lnndal lxhlbta of hortloul-
              tnral -6lgrloulturrl    pro4uota,  lltomtookmad
              nlnoralproduotm, a~n4muohother prmduotm u mro
              of latarortto the ooamunltr.   Xn laumotlonthoro-
              with, auohoouatlaa UJ 4140 utobllah   mad ~lntrln
              mumaum8,lholudlng tho lraatlon of tho aoaommary
              bull&lay ana otherlmprovemonta,  la their elm
              oountlrmor IA uty othu ooootr or olty in tho
              Uhyctd Statam, when i4lr4 or lxpomltlonm urn bolw
                   .
                   “800. 2. MO Oofa&maivmarml  Oourtr or t&o
              ro4pootlto aountlu  or the 0~881044w' Court0oi
              mrrorsl oountlrm              withlmoh otherand
                                maf oooporatr
              partlolpata     with  10681 lntoriata   ln protl6lag tor
              the lraotlon      of muoh bu%ldFncr   rod othu lqrevo-
              IOAt  am a4~ bo no o o r mo
                                       t0 l
                                          rO~
                                            OUp 1 tho
                                                   i-S~parpema
              aantlonodla Slotion1, oi thlrAot mm6 ior tho
              lmaoabllng, oreotin& 8~6 malntalml~of maoh
              hortloultural          and r~loulturol,    llt48toek 4mI ala-
              orallxhlblta,and the oxponmra
                                          lnmldaattb#otO...*
                    3~~8, th0 k~ol.0ton hra -60       li0puOtO 0~ lp00ifi0
         protlmlon  ruthorlrlag    tb l aslamlonoro*~~oowt    to rot140 iok.
         l&lblta of tho ohmrrotor watloao& in &tlolo 2)7$4,iaoludiag
         bulldlmufor llta8took.o~blto.         It 1 oppuoat thot buIlal.ngm
         of tho ohurotor      lrd for the pwpoaam t uthorlud    undu tho ro-
         tlalonr  of Axtlola 23724 am dlrtlngul8habla      tra   the    pall lf on0
         aad o th e    r
                    builaittgm   l0w4ipirt06 ana0z.th0 ~rwidonr         of htlol0
         6078.   It 18 our oplaloathat the only tiatetorr       luthorltttar
         tbr ocuztnLmmlonrra*   oourtto provideiortho     4snrtruotlccl     of a
         atoakpatlllon,      ohodm,ato.,fer tbopur me di Umplafin6a
         oxhlbltltig rattle    la foundi.nArt181023E 6, 8tia that funda
         rrlmrdbr a mpoololloty ob tmxom ior park ppzpommm Mdar tho
.




                                                             464
    Hon. I. Prod00kl,   pig*6- ‘.
                                .




    ruthwit of &tloXe 6078rborrl4  not k erp0fUl.d for thr
          3 ion ot;q&ook’plnlllon,
    ,oa&ror                               lto.,to be wad
                                    mhobl),
    prLurl1.l:i&r the dlrplrfor whibitloaof uttlo.
            fo hurt      thet   tho Sor@gola(
                                            utldootorllylm~er~
    yourlawlt~.
                                       Tour8trrttruly,